Case 19-11626-KG Doc671 Filed 12/11/19 Page 1of11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, et al.,! Case No. 19-11626 (KG)

Debtors. (Jointly Administered)

a a a a a

Re: Docket No. __

 

ORDER (1) APPROVING THE ADEQUACY OF THE
DISCLOSURE STATEMENT, (I) APPROVING THE SOLICITATION AND
NOTICE PROCEDURES, (IIT) APPROVING THE FORMS OF BALLOTS AND
NOTICES IN CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN
DATES WITH RESPECT THERETO, AND (V) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)? of the above-captioned debtors and debtors in possession

(collectively, the “Debtors’”) for entry of an order (this “Order”) approving (a) the Disclosure

 

Statement for the Joint Plan of Reorganization of PES Holdings, LLC and Its Debtor Affiliates
(the “Disclosure Statement”); (b) the Disclosure Statement Hearing Date and Disclosure
Statement Hearing Notice; (c) the Disclosure Statement Objection Deadline and Disclosure
Statement Objection Response Deadline; (d) the Voting Record Date, Solicitation Deadline, and
Voting Deadline; (e) the manner and form of the Solicitation Packages and the materials contained
therein; (f) the Plan Supplement Notice; (g) the Non-Voting Status Notices; (h) the form of notices
to counterparties to Executory Contracts and Unexpired Leases that will be assumed or rejected

pursuant to the Plan; (i) the Solicitation and Voting Procedures; (j) the Plan Objection Deadline,

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 2 of 11

Confirmation Hearing Date, and Confirmation Hearing Notice; and (k) dates and deadlines related
thereto, all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court
having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware,
dated February 29, 2012; and that this Court may enter a final order consistent with Article III of
the United States Constitution; and this Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having
found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were
appropriate under the circumstances and no other notice need be provided; and this Court having
reviewed the Motion and having heard the statements in support of the relief requested therein at
a hearing before this Court (the “Hearing”); and this Court having determined that the legal and
factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted
herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted as set forth herein.
I. Approval of the Disclosure Statement.
2. The Disclosure Statement is hereby approved as providing Holders of Claims or

Interests entitled to vote on the Plan with adequate information to make an informed decision as
to whether to vote to accept or reject the Plan in accordance with section 1125(a)(1) of the
Bankruptcy Code.

3. The Disclosure Statement (including all applicable exhibits thereto) provides
Holders of Claims, Holders of Interests, and other parties in interest with sufficient notice of the

injunction, exculpation, and release provisions contained in Article X of the Plan, in satisfaction

of the requirements of Bankruptcy Rule 3016(c).

 
   

   

Case 19-11626-KG Doc671 Filed 12/11/19 Page 3of11

Il. Approval of the Disclosure Statement Hearing Notice.

4. The Disclosure Statement Hearing Notice, the form of which is attached hereto as
Exhibit 2, filed by the Debtors and served upon parties in interest in these chapter 11 cases
beginning on October 10, 2019, constitutes adequate and sufficient notice of the hearing to
consider approval of the Disclosure Statement, the manner in which a copy of the Disclosure
Statement (and exhibits thereto, including the Plan) could be obtained, and the time fixed for filing
objections thereto, in satisfaction of the requirements of the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

III. Approval of the Materials and Timeline for Soliciting Votes.

A. Approval of Key Dates and Deadlines with Respect to the Plan and
Disclosure Statement.

5. The following dates are hereby established (subject to modification as necessary)
with respect to the solicitation of votes to accept, and voting on, the Plan:

a. December 6, 2019 as the date for determining (i) which Holders of Claims
or Interests in the Voting Classes are entitled to vote to accept or reject the
Plan and receive Solicitation Packages in connection therewith and
(ii) whether Claims or Interests have been properly assigned or transferred
to an assignee pursuant to Bankruptcy Rule 3001(e) such that the assignee
can vote as the Holder of the respective Claim or Interest (the “Voting
Record Date”);

b. the Debtors shall distribute Solicitation Packages to Holders of Claims or
Interests entitled to vote on the Plan five (5) days after entry of this Order,
but in no event later than December 19, 2019 (the “Solicitation Launch”);
and

C. all Holders of Claims or Interests entitled to vote on the Plan must complete,
execute, and return their Ballots so that they are actually received by the
Notice and Claims Agent pursuant to the Solicitation and Voting

Procedures, no later than 2020 (the “Voting Deadline’’).

Febuvy 3
   

   

Case 19-11626-KG Doc671 Filed 12/11/19 Page 4of11

B. Approval of the Form of, and Distribution of, Solicitation Packages to Parties
Entitled to Vote on the Plan.

6. In addition to the Disclosure Statement and exhibits thereto, including the Plan and
this Order (without exhibits, except the Solicitation and Voting Procedures), the Solicitation
Packages to be transmitted on or before the Solicitation Deadline to those Holders of Claims or
Interests in the Voting Classes entitled to vote on the Plan as of the Voting Record Date, shall

include the following, the form of each of which is hereby approved:

a. an appropriate form of Ballot attached hereto as Exhibit 3A, Exhibit 3B,
Exhibit 3C, and Exhibit 3D, respectively;?

b. the Cover Letter attached hereto as Exhibit 7;

c. a letter from the Committee describing the further solicitation of the Plan

Supplement documents and relevant procedures therewith; and
d. the Confirmation Hearing Notice attached hereto as Exhibit 8.

7. The Solicitation Packages provide the Holders of Claims or Interests entitled to
vote on the Plan with adequate information (subject to additional solicitation of Plan Supplement
documents set forth in paragraph 16) to make informed decisions with respect to voting on the
Plan in accordance with Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code, and the
Local Rules.

8. The Debtors shall distribute Solicitation Packages to all Holders of Claims or
Interests entitled to vote on the Plan on or before the Solicitation Deadline. Such service shall

satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

 

3 The Debtors will make every reasonable effort to ensure that any Holder of a Claim who has filed duplicate
Claims against the Debtors (whether against the same or multiple Debtors) that are classified under the Plan in
the same Voting Class, receives no more than one Solicitation Package (and, therefore, one Ballot) on account of

such Claim and with respect to that Class.
Case 19-11626-KG Doc671 Filed 12/11/19 Page 5of11

9. The Debtors are authorized, but not directed or required, to distribute the Plan, the
Disclosure Statement, and this Order to Holders of Claims or Interests entitled to vote on the Plan
in electronic format. The Ballots as well as the Cover Letter and the Confirmation Hearing Notice
will only be provided in paper form. On or before the Solicitation Deadline, the Debtors shall
provide complete Solicitation Packages to the U.S. Trustee and to all parties on the 2002 List as
of the Voting Record Date.

10. Any party that receives the materials in electronic format but would prefer to
receive materials in paper format may contact the Notice and Claims Agent and request paper
copies of the corresponding materials previously received in electronic format (to be provided at
the Debtors’ expense).

11. | The Notice and Claims Agent is authorized to assist the Debtors in (a) distributing
the Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject
the Plan by Holders of Claims or Interests against the Debtors, (c) responding to inquiries from
Holders of Claims or Interests and other parties in interest relating to the Disclosure Statement, the
Plan, the Ballots, the Solicitation Packages, and all other related documents and matters related
thereto, including the procedures and requirements for voting to accept or reject the Plan and for
objecting to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors
regarding the Plan as soon as practicable thereafter.

12. The Notice and Claims Agent is also authorized to accept Ballots via electronic
online transmission solely through a customized online balloting portal on the Debtors’ case

website. The encrypted ballot data and audit trail created by such electronic submission shall

become part of the record of any Ballot submitted in this manner, and the creditor’s electronic

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 6of11

signature will be deemed to be immediately legally valid and effective. Ballots submitted via the
customized online balloting portal shall be deemed to contain an original signature.

13. All votes to accept or reject the Plan must be cast by using the appropriate Ballot.
All Ballots must be properly executed, completed, and delivered according to their applicable
voting instructions by: (a) first-class mail, in the return envelope provided with each Ballot;
(b) overnight delivery; or (c) personal delivery, so that the Ballots are actually received by the
Notice and Claims Agent no later than the Voting Deadline at the return address set forth in the
applicable Ballot. Alternatively, Ballots may be submitted via an electronic Ballot through the
Notice and Claims Agent’s on-line electronic Ballot submission portal at
https://cases.omniagentsolutions.com/pesholdings2019/ by no later than the Voting Deadline. The
Debtors are authorized to extend the Voting Deadline in their discretion, in consultation with both
the Term Lender Committee and the Consenting Noteholders, and without further order of the
Court. Beneficial Holders must properly execute, complete, and deliver Beneficial Holder Ballots
to their respective Nominee in sufficient time so that the Nominees may verify, tabulate, and
include such Beneficial Holder Ballots in a Master Ballot and return the Master Ballots, so that
they are actually received by the Notice and Claims Agent no later than the Voting Deadline.

C. Approval of the Confirmation Hearing Notice.

14. The Confirmation Hearing Notice, in the form attached hereto as Exhibit 8 filed by
the Debtors and served upon parties in interest in these chapter 11 cases on or before the
Solicitation Deadline, constitutes adequate and sufficient notice of the hearings to consider
approval of the Plan, the manner in which a copy of the Plan could be obtained, and the time fixed

for filing objections thereto, in satisfaction of the requirements of the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. The Debtors shall publish the

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 7 of 11

Confirmation Hearing Notice (in a format modified for publication) one time on or before the
Publication Deadline in The New York Times (national edition) and USA Today (national edition).

D. Approval of Notice of Filing of the Plan Supplement.

15. | The Debtors are authorized to send notice of the filing of the Plan Supplement,
which will be filed and served fourteen days prior to the Confirmation Hearing, substantially in
the form attached hereto as Exhibit 9, on the date the Plan Supplement is filed pursuant to the
terms of the Plan.

16. The following Plan Supplement documents shall be delivered via overnight mail
after the Debtors select a Successful Bidder at the Auction (if an Auction occurs), but under no
circumstances later than six days prior to the Voting Deadline, to the parties receiving notice of
the Disclosure Statement: (i) a notice of consummation of the Equitization Restructuring or Asset
Sale Restructuring, as applicable, and in the event of an Asset Sale Restructuring, a notice of
Successful Bidder; (ii) an updated Liquidation Analysis taking into account estimated recoveries
based upon the Successful Bid, if any; (iii) a summary explanation of any Plan changes; (iv) a
disclosure table listing creditor recovery estimates based upon the Successful Bid, if any; and (v) a
letter from the Committee recommending how Holders of General Unsecured Claims should vote
on the Plan. The Committee reserves its rights to (a) challenge and object to the adequacy of the
Plan Supplement documents set forth in ()-(v) of this paragraph, including requesting an
emergency hearing as to whether the Plan Supplement documents are sufficient under section 1125
of the Bankruptcy Code and/or whether the Voting Deadline should be extended, and (b) challenge
confirmation of the Plan due to insufficient disclosure.

E. Approval of the Form of Notices to Non-Voting Classes.

17. Except to the extent the Debtors determine otherwise, the Debtors are not required

to provide Solicitation Packages to Holders of Claims or Interests in Non-Voting Classes, as such

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 8 of 11

Holders are not entitled to vote on the Plan. Instead, on or before the Solicitation Deadline, the
Notice and Claims Agent shall mail (first-class postage pre-paid) a Non-Voting Status Notice in
lieu of Solicitation Packages, the form of each of which is hereby approved, to those parties,
outlined below, who are not entitled to vote on the Plan:

a. Unimpaired Claims—Conclusively Presumed to Accept. Holders of
Claims in Class 1 (Other Secured Claims) and Class 2 (Other Priority
Claims) are not Impaired under the Plan and, therefore, are conclusively
presumed to have accepted the Plan. As such, Holders of such Claims will
receive a notice, substantially in the form attached to the Order as Exhibit 4,
in lieu of a Solicitation Package.

b. Impaired Claims and Interests—Deemed to Reject. Holders of Claims in
Class 10 (Section 510(b) Claims) and Interests in Class 9 (Interests in PES
and PES Ultimate Interests) are conclusively deemed to have rejected the
Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code
and will receive a notice, substantially in the form attached to the Order as
Exhibit 5, in lieu of a Solicitation Package.

c. Disputed Claims. Holders of Claims or Interests that are subject to a
pending objection by the Debtors are not entitled to vote the disputed
portion of their Claim or Interest. As such, any Holders of such Claims or
Interests will receive a notice, substantially in the form attached to the order
as Exhibit 6.

17. The Debtors will not provide the Holders of Claims in Class 7 (Intercompany
Claims) or Holders of Interests in Class 8 (Intercompany Interests) with a Solicitation Package or
any other type of notice in connection with this solicitation.

18. | The Debtors are not required to mail Solicitation Packages or other solicitation
materials to: (a) Holders of Claims or Interests that have already been paid in full during these
chapter 11 cases or that are authorized to be paid in full in the ordinary course of business pursuant

to an order previously entered by this Court or (b) any party to whom the Disclosure Statement

Hearing Notice was sent but was subsequently returned as undeliverable.

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 9of11

F. Approval of Notice to Contract and Lease Counterparties.

19. | The Debtors are authorized to mail a notice of assumption or rejection of any
Executory Contracts or Unexpired Leases (and any corresponding cure claims), in the form
attached hereto as Exhibit 10 and Exhibit 11 to the applicable counterparties to Executory
Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan (as the case
may be), within the time periods specified in the Plan.

IV. Approval of the Solicitation and Voting Procedures.

20. The Debtors are authorized to solicit, receive, and tabulate votes to accept the Plan
in accordance with the Solicitation and Voting Procedures attached hereto as Exhibit 1, which are
hereby approved in their entirety.

21. Any party wishing to file a motion under Bankruptcy Rule 3018(a) to temporarily
allow a Claim or Interest for purposes of voting to accept or reject the Plan shall have until ten (10)
days from the later of (a) the mailing of the Confirmation Hearing Notice and (b) the filing of a
claim objection to file such a motion. The Debtors and other parties in interest shall have until the
date that is ten (10) days prior to the Voting Deadline as the deadline by which the Debtors or other
parties in interest must file objections to any motion filed pursuant to Bankruptcy Rule 3018(a).

Vv. Approval of Procedures for Confirming the Plan

A. Approval of the Timeline for Filing Objections to the Plan and Confirming
the Plan

22. The following dates are hereby established with respect to filing objections to the

Plan and confirming the Plan:

February >
a. 2020 at 4:00 p.m. prevailing Eastern Time shall be date by

which objections to the Plan must be filed with the Court and served so as
to be actually received by the appropriate notice parties (as identified in
the Confirmation Hearing Notice) (the “Plan Objection Deadline’’);

 
Case 19-11626-KG Doc671 Filed 12/11/19 Page 10 of 11

Febrvay 5
Janwrary2

+>. 2020, at 4:00 p.m. prevailing Eastern Time shall be the date
by which responses to objections to the Plan must be filed with the Court
(the “Plan Objection Reply Deadline”), and the Debtors (and any other
parties in interest that support confirmation of the Plan) shall file their brief
or other pleadings in support of Confirmation of the Plan (the
“Confirmation Brief Deadline”);

“chrvary © “ects
c. 2020 shall be the date by which the voting certification must

be filed with the Court; and ‘00

Febrvory G 1
d. the Cour shall consider Confirmation of the Plan at the hearing to be held
on Ja 2020, at a.m. prevailing Eastern Time

(the “Confirmation Hearing Date’’).

 

B. Approval of the Procedures for Filing Objections to the Plan.

23. Objections to the Plan will not be considered by the Court unless such objections
are timely filed and properly served in accordance with this Order. Specifically, all objections to
confirmation of the Plan or requests for modifications to the Plan, if any, must: (a) be in writing;
(b) conform to the Bankruptcy Rules and the Local Rules; (c) state, with particularity, the legal
and factual bases for the objection and, if practicable, a proposed modification to the Plan
(or related materials) that would resolve such objection; and (d)be filed with the Court
(contemporaneously with vet service) and served upon the notice parties so as to be actually
received on or before eo 2020, at 4:00 p.m, prevailing Eastern Time by each of the
notice parties identified in the Confirmation Hearing Notice.

24. Nothing in this Order shall be construed as a waiver of the right of the Debtors or

any other party in interest, as applicable, to object to a proof of claim after the Voting Record Date.

25. All time periods set forth in this Order shall be calculated in accordance with
Bankruptcy Rule 9006(a).
26. | The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.
Case 19-11626-KG Doc671 Filed 12/11/19 Page 11 of 11

27. The Court retains jurisdiction with respect to all matters arising from or related to

the interpsgtation or implementation of this @rdgs
Dated: be. El 2019

Wilmington, Delaware THE HO

  
     

ORABLE KEV

   

5 >
UNITED STATES E REVIE CROSS,

 
